MATHEWS, Justice.
A final decree was entered on a creditor’s bill and bill for discovery of assets of the husband against whom the appellant held a judgment.
After voluminous testimony was taken before a Special Master, appointed at the request of the appellant, he filed his report and found from the testimony that Kate Marks, purchased the property being sued upon from funds accummulated by her through previous real estate transactions as a free dealer. Exceptions to the report were filed by the appellant and the Chancellor entered an order denying the exceptions. Thereafter the final decree was entered based upon the bill, answer, testimony, and report of the Special Master, finding that the property was purchased with funds of the wife and not with funds sif the husband, and dismissing the bill of complaint. No purpose could be served by a recital of the testimony. The report of the Master and the final decree of the Chancellor were based upon questions of fact and from conflicting testimony. There was sufficient testimony in the record to justify the conclusions and findings of the Master and of the Chancellor, and that Kate Marks had sustained the burden placed upon her.
This case is controlled by the cases of Thompson v. Field, Fla., 54 So.2d 520, Bethea v. Langford, Fla., 45 So.2d 496, and Ball v. Ball, 160 Fla. 601, 36 So.2d 172.
Affirmed.
ROBERTS, C. J., and TERRELL and DREW, JJ., concur.